Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 1 of 12 Pageid#: 3425




                                                                                Jr#June, 2020

H onorable Judge M ichaelU rbanski,

       AroundSeptember5thof2019yousentencedmetotime-selwed(CaseNo.7:97-cr-0024)
afterIhadbeen inprison foralm ost22 yearsand 8 monthswith aclearrecord.1CE
(Immigration andCustomsEnforcement)arrestedmesubsequently anddeniedmeabond,and
hasbeen holdingm ein detention foralm ostthe past6 m onths.

        lfeelthatInm beingheld againstmy willforacrime1did notcomm it,even though I
haveselwed m orethan 22yearsforacrim ewhich caniesasentenceof5 years.Therehavebeen
significantdelaysin my deportationprocessand lcontinuetobeheld in custody by ICE at
FarmvilleDetention Centerin Virginiaundersubparconditions.Atthesam etim e,the
Coronavinlspandemicisaconstantthreatto my health and safety atthe o1d age of61with
chzonic health issues;as you lcnow ,prisons and detention centersare atvery high risk forviral
transm ission andpropagation.

       lhavereached outto multipledepartm entsandpersonnelsuch asthe Departmentof
Homeland Security,ICE,DirectorOfficeofDetention andRemoval,ChiefIm migration Cotm sel
M ichaelFalcone,DirectorGeneralDepartm entofJustice,andAttorney GeneralW illiam Barrto
plead my casebuthavebeen m etwith silenceand disappointm ent.M y requestforreleaseto my
fnmily in theUnited Statesuntilmy eventtzaldeportation-tlightwasdenied,and my requestfor
expedited rem ovalsim ilarly goesunheard.M y mental,emotional,and financialresourcesare
fading away andthisprolonged incarceration fornoreason whatsoever,istaking ahugetollon
m y health andthatofmy fnm ily.

       Afterspending such alongtimebehind barsand completing m y sentence,Ideselweto be
with m y fam ily and loved-ones.Som eofmy co-defendantswho had m oretim e-to-servethan m e
arealready hom ewith theirfnm ilies.1understand thattilingshavebeen slow globally duetothe
Coronaviruspandemic,however,my country - Jordan - isopen to intem ationalflightsand I
havebeen languishing atthisdetention centerfor6 m onthswhich ism orethan adequatetim efor
ICE to arrangeformy rem ovaldespitetheaforem entioned pandem ic.

       Iam reaching outto you to beg foryourconsideration and help regarding m y case.Please
assistm ein any way you can in ending my incarceration and reunitingm ewith m y family and
loved ones.lthank you foryourtim e and attention.

                                                                 Re ec f'
                                                                        u11
                                                                               >            ,
                                                                 FA H A D TA W A LBEH
                                                                 A # 070-303-234
                                                                 Farm ville D etention C enter
                                                                 P.O .Box N
                                                                 Farm ville,V A .23901
                                              1
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 2 of 12 Pageid#: 3426




                                                                               25thM ay 202$

NAM E:FAH ED TAW ALBEH                               W ILLIA M BA R R
A/FILE #:070303 234                                  ATTORNEY GENER AL OF TH E
FarmvilleDttentien Center                            U NITED STA TES
P.O .Box N                                           950 PennsylvaniaAve,NW .
Farmville,VA.23901                                   W ashington DC.20530 -0001


Respected Sir,
        M y custody statuswasreviewed by lCE on 5/19/2020and itwasdetermined that1CE
w illcontinue m y detention forthe follow ing reasons:

        Ihavenotdemonstratedthat,frelease4 Iwillnotposeadangèrtothecommunity to
theJ'
    JX /.
        Pofotherpersons,ortoproperty.poseasignscantriskofflightpendingmyremoval
# om theUnitedstates.
        Thisdetenninationwasm adeby ICE based upon m y im migration and crim inalhistory
including afinalorderofremovaland convictionsofa concealedweapon,food stnmp fraud,and
arson.1am reaching outto you torecönsidermy custody statuswith ICE.
       1. M y concealed weaponschargewasforahandgtm which lowned forsecurity reasons
          asmy businessWasin ahigh-crimeneighborhood.Thiswasam isdem eanorchargein
          Roanoke,VA crim inalcourt.Thiswasm orethan 30yearsago now.
       2. M y chargeforfood-stam p fraud wasfor$300worth offood-stampswhich isanon-
           violentcrimeforwhichthereisnojailtimeandforwhich1paid$5000infine.This
           conviction w as also years ago,in 1993.
           Myco-defendantandIwereconvictedwith arson (1995)eventhoughmy co-
           defendantwastheonewho perpetrated thearson;Iwastied in dueto aconspiracy to
           arson.Ihaveserved over23yearsinthecriminaljusticesystem forthiscrime.
       During theentire duration ofmy incarceration 1havehad aclean and spotlessrecord.I
havebeen m orethan rehabilitated andposeno dangerto society.A11my co-defendantsare
currently homewith theirfémiliesand loved-onesafterserving tim e,only becausethey areU.S.
Citizens,whileIcontinueto sufferin acrowded detention centeramidsttheCoronavirus
pandem ic w ith subpar living conditions,putting m y health and safety atrisk and keeping m e
away from my loved-onesatthe o1d ageof61,with no definiteend tothisordealin site.
        1am notaflightrisk and desperately wantto rettlrn to my country ofcitizenship,ofmy
ow n volition.How ever,1am currently stuck in a detention centerform onths and cannotbe w ith
m y fam ily here in theU nited States orin Jordan.M y son,LaytFahed,isa U nited States citizen
and heisaprofessionalm echanicwhom akesa good living;heisaresidentofRocky M otmtain,
V A .M y fiancé who hasknow n m e since the 1980s and used to live w ith m e in Roanoke,V A ,
currently residesin Rocky M ountain,VA aswell,with herfam ily nearby.1nm closewith her
entire fam ily including m y ex-m other-in-law ,ex-sister-in-law and step-children.M y nephew
livesin New Jersey andhashisown business.Even though any ofthe aforem entioned fam ily
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 3 of 12 Pageid#: 3427




willbehappy to hostm e,Iwillm ostlikely beresiding with my son iflnm released,considering
thatm y removalfrom the US continuesto bedelayed.
       lpray foryollrhelp andconsideration topromptly removem efrom theUnited States.
Alternatively,please considerreleasing m eto my family in theUS.M y aim isto end thetorture
ofdetention and incarceration that1havebeen goingthrough fordecades.
       Thnnk you foryourtime andconsideration.
                                                               Respectfully,


                                                               7,
                                                                r/1--/7X




                                             2
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 4 of 12 Pageid#: 3428




                                                                               25thM ay1 2020


N A M E :FA H ED TAW ALBEH                               M ICH AEL FA LC ON E
                                                         CH IE F C O UN SEL
A/FILE #:070303 234
                                                         D epartm entofH om eland Security
Farm ville D etention Center
                                                         U .S.Im m igration and C ustom s
P.O .Box N
                                                         Enforcem ent
Farm ville,VA .23901
                                                         500 12thStreet,SW .ST O P 5902
                                                         W ashington,DC.20250


R espected Sir,
       M y custodyvstatuswasreviewed by 1CE on 5/19/2020 and itwasdeterminedthat1CE
willcontinue m y detention forthe follow ing reasons:

       Ihavenotdemonstratedthat,Ifrelease4 1willnotposeadangertothecommunity to
the sw.#/
        y ofotherpersons,ortoproperty;poseasignscantriskofjlightpending myremoval
#om the Unitedstates.
       Thisdetermination wasm adeby 1CE based upon my immigration and crim inalhistory
including afinalorderofremovaland convictionsofaconcealedweapon,food stnmp fraud,and
arson.Iam reaching outto you to reconsiderm y custody statusw ith ICE.
       1. M y concealedweaponschargewasforahandgun which lowned forsecurity reasons
          asmy businesswasin ahigh-crimeneighborhood.Thiswasam isdemeanorcharge in
          Roanoke,V A crim inalcourt.Thisw asm orethan 30 years ago now .
           M y chargeforfood-stamp fraud wasfor$300w orth offood-stampswhich isanon-
          violentcrimeforwhichthereisnojailtimeandforwhichIpaid$5000infine.This
          conviction w asalso years ago,in 1993.
          My co-defendantand1wereconvictedwith arson (1995)eventhough myco-
          defendantwastheone who perpetrated thearson;lwastied in dueto a conspiracy to
          arson.lhaveselwedover23yearsinthecriminaljusticesystem fortiliscrime.
        During the entire dlzration ofm y incarceration Ihavehad a clean and spotlessrecord.1
have been m ore than rehabilitated and pose no dangerto society.A11m y co-defendants are
currently hom ewith theirfamiliesand loved-onesafterservingtime,only becausethey areU.S.
Citizens,while1continueto sufferin acrowded detention centernm idstthe Coronavinzs
pandem ic w ith subparliving conditions,putting m y health and safety atrisk and keeping m e
away from my loved-onesattheo1d age of61,with no definite end to thisordealin site.
        1am nota flightrisk and desperately w antto rem rn to m y country ofcitizenship,ofm y
ownvolition.However,Iam currently stuck in a detention centerform onthsand cnnnotbewith
m y fam ily here in the U nited States orin Jordan.M y son,LaytFahed,is a United Statescitizen
andheisaprofessionalm echanicwho makesagood living;he isaresidentofRocky M otmtain,
V A .M y tiancé w ho has know n m e since the 1980sand used to live w ith m e in Roanoke,V A ,
currently resides in Rocky M ountain,VA as w ell,with herfam ily nearby.I am close with her
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 5 of 12 Pageid#: 3429




entirefam ily includingm y ex-m other-in-law,ex-sister-in-law and step-children.M y nephew
livesinN ew Jersey and hashisown business.Even though any ofthe aforem entioned fnm ily
willbehappy to hostm e,Iwillmostlikely beresiding with my son ifIam released,considering
thatmy rem ovalfrom theU S continuesto bedelayed.
       1pray foryourhelp and consideration to promptly removem efrom theUnited States.
Alternatively,pleaseconsiderreleasing meto my fam ily intheUS.M y aim isto end thetorture
ofdetention and incarceration thatlhavebeen going through fordecades.
      Thnnk you foryourtime and consideration.
                                                              R espectfully,


                                                              FH) AWA H
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 6 of 12 Pageid#: 3430




                                                                              25thM ay 2020

                                                         D IR E CTO R O FFICE O F
NAM E:FAHED TAW ALBEH
                                                         D ETEN TIO N A N D R EM O VA L
A /FILE #:070 303 234
                                                         500 12thstreetSW
Farm ville D etention C enter
                                                         W ashington,D C .20536
P.O.Box N
Farm ville,V A .23901


R espected Sir/M adnm ,
       M y custody statuswasreviewed by 1CE on 5/19/2929 and itwasdeterm inedthat1CE
w illcontinue m y detention forthe follow ing reasons:

       lhavenotdemonstratedthat,frelease4 Iwillnotposeadangertothecommunity to
the m .#l
        yofotherpersons,ortoproperty;poseasignscantriskofflightpending my removal
#tprz;theUnitedstates.
.



       Thisdetennination wasmadeby ICE based upon my imm igration and crim inalhistory
including afinalorderofrem ovaland convictionsofaconcealed weapon,food stamp fraud,and
arson.1am reachingoutto you to reconsidermy custody statuswith ICE,
       1. M y concealed weaponscharge wasfora handgun which Iowned forsecurity reasons
          asmy businesswasin ahigh-crim eneighborhood.Thiswasamisdemeanorchargein
          Roanoke,VA criminalcourt.Thiswasmorethan 30 yearsagonow .
           M y chargeforfood-stamp fraudw asfor$300worth offood-stampswhich isanon-
           violentcrimeforwhichthereisnojailtimeandforwhichIpaid$5000intsne.This
           conviction w as also yearsago,in 1993.
           M yco-defendantandIwereconvictedwitharson(1995)eventhoughmy co-
           defendantwastheonewho perpetratedthearson;lwastied in dueto aconspiracy to
           arson.Ihaveselwedover23yearsinthecriminaljusticesystem forthiscrime.
       Duringtheentireduration ofmy incarceration Ihavehad aclean and spotlessrecord.I
havebeen m orethan rehabilitated and poseno dangerto society.A11my co-defendantsare
currentlyhomewith theirfam iliesand loved-onesafterserving tim e,only becausethey areU.S.
Citizens,whileIcontinueto sufferin acrowded detention centeram idstthe Coronavirus
pandem icwith subparliving conditions,puttingmy health and safety atrisk andkeepingm e
away from my loved-onesatthe old ageof61,with no definiteend tothisordealin site.
       Inm notaflightrisk and desperately wantto rem rnto my country ofcitizenship,ofmy
ow n volition.How ever,1nm currently stuck in a detention centerform onths and cnnnotbe w ith
m y fnm ily herein theUnited Statesorin Jordan.M y son,LaytFahed,isaUnited Statescitizen
and heisaprofessionalm echanicwhom akesa good living;heisaresidentofRocky M ountain,
VA .M y tsancé who hasknow n m e since the 1980s and used to live w ith m e in R oanoke,V A ,
currently residesin Rocky M otmtain,VA aswell,with herfnmily nearby.Inm closewith her
entirefnm ily includingm y ex-mother-in-law,ex-sister-in-law and step-children.M y nephew
livesin N ew Jersey and hashisow n business.Even though any ofthe aforem entioned fam ily
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 7 of 12 Pageid#: 3431




willbehappy to hostme,Iwillm ostlikely beresiding with my son ifIam released,considering
thatmy removalfrom the US continuesto bedelayed.
       lpray foryourhelp andconsideration topromptly rem ovem efrom theUnited States.
Altem atively,please considerreleasing m eto my fam ily in theUS.M y aim isto end thetorture
ofdetention and incarceration thatIhavebeen goingthzough fordecades.
       Thank you foryourtime and consideration.

                                                                Re efu1                (
                                                                 A H D T W AL BEH




                                             2
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 8 of 12 Pageid#: 3432




                                                                              '25thM ay#2020

NA M E :FAH ED TA W AL BEH                          DEPARTM ENT OF H OM ELAND
A/FILE #:970303 234                                 SECU R ITY
Farm ville D etention C enter                       Oflicefor CivilRightsand CivilLiberty
P.O .B ox N                                         245 M urray Drive,SW .Building 410
Farm ville,VA .23901                                W ashington,D C .20520 -0800


Respected SirN adam ,
       M y custody statuswasreviewedby 1CE on 5/19/2020and itwasdetennined thatICE
willcontinuemy detention forthefollowing reasons:
       Ihqvenotdemonstratedthat,frelease4 1willnotposeadangertothecommunity to
them/c/y ofotherpersons,ortoproperty;poseasignscantriskoffightpendingmyremoval
# om theUnitedStates.
        Thisdeterminationwasm adeby ICE based upon my im migration and crim inalhistory
including a ûnalorderofremovaland convictionsofaconcealedweapon,food stnmp fraud,and
arson.Inm reaching outtoyou to reconsidermy custody statuswith ICE.
       1. M y concealed weaponschargewasforahandgun which Iowned forsecurity reasons
          asmy businesswasin ahigh-crimeneighborhood.Thiswasam isdem eanorchargein
          Roanoke,V A crim inalcourt.Thisw asm ore than 30 years ago now .
           M y chargeforfood-stamp fraud wasfor$300 worth offood-stnmpswhich isanon-
          violentcrimeforwhichthereisnojailtimeandforwhichlpaid$5000infine.This
          conviction wasalsoyearsago,in 1993.
          My co-defendantalldIwereconvictedwith arson (1995)eventhough myco-
          defendantwasthe one who perpetrated thearson;Iwastied in dueto a conspiracy to
          arson.1haveservedover23yearsinthecriminaljusticesystem forthiscrime.
       During the entire duration ofmy incarceration Ihavehad a clean and spotlessrecord.I
havebeen morethan rehabilitated andposenodangerto society.A11m y co-defendantsare
currently hom ewiththeirfamiliesand loved-onesafterserving time,only becausethey are U.S.
Citizens,while1continueto sufferin acrowded detention centeramidsttheCoronavirus
pandemicwith subparliving conditions,putting my health and safety atrisk andkeeping me
away from my loved-onesattheold ageof61,with no definiteendto thisordealin site.
        lam notaflightrisk and desperately wanttoreturn tomy country ofcitizenship,ofmy
ow n volition.H ow ever,Iam currently stuck in a detention centerform onths and cnnnotbe w ith
my fam ily herein theUnited Statesorin Jordan.M y son,LaytFahed,isaUnited Statescitizen
and he is a professionalm echanic w ho m akes a good living;he is a residentofRocky M ountain,
VA.M y fiancéwho haslcnown m esincethe 1980sand used tolivewith me in Roanoke,VA,
currently resides in Rocky M ountain,VA as w ell,with herfam ily nearby.Iam close with her
entirefam ily including my ex-m other-in-law,ex-sister-in-law and step-children.M y nephew
lives in N ew Jersey and has his own business.Even though any ofthe aforem entioned fam ily
                                              1
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 9 of 12 Pageid#: 3433




willbehappy to hostme,Iwillm ostlikely beresiding with my son ifIam released,considering
thatmy removalfrom theU S continuesto bedelayed.
       lpray foryolzrhelp andconsideration topromptly removem efrom theUnited States.
Altem atively,pleaseconsiderreleasing m eto my family in theUS.M y aim isto end thetorture
ofdetention andincarceration thatIhavebeen goingtllrough fordecades.
       Thank you foryourtime and consideration.
                                                               Respectfully,


                                                              7-'1.n T,
                                                                      ltt,




                                            2
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 10 of 12 Pageid#: 3434




                                                                                  25thM ay, Jûlp


NAM E:FAHED TAW ALBEH                             OFFICE OF IM M IG M TION LITIGATION
A/FILE #:070 303 234                              DIRECTOR GENERAL
FarmvilleDetention Center                         US DEPARTM ENT OF D SICE
P.O.Box N                                         CIV IL DIV ISIO N
Farm ville,V A .23901                             1331 Pennsylvania A ve,N W .
                                                  W ashington D C .20004

Respected SirN adam ,
       M y custody statuswasreviewed by 1CE on 5/19/2020 and itwasdeterminedthat1CE
w illcontinue m y detention forthe follow ing reasons:
        Ihavenotdemonstratedthat,frelease4 Iwillnotposeadangerto thecommunity to
the m .#/
        zofotherpersons,ortoproperty;poseasignscantriskoffightpendingmyremoval
//t?/ntheUnitedStates.
.                               '
       Thisdetennination wasmadeby 1CE based upon m y imm igration and crim inalhistory
including afinalorderofrem ovaland convictionsofaconcealed weapon,food stamp âaud,and
arson.Iam reaching outto you to reconsiderm y custody statusw ith ICE.
       1. M y concealed weaponschargewasfora handgun which Iowned forsecurity reasons
          asmy businesswasin ahigh-crim eneighborhood.Thiswasamisdemeanorcharge in
          Roanoke,VA criminalcourt.Thiswasmorethan 30 yearsagonow .
           M y chargeforfood-stamp fraud wasfor$300worth offood-stampswhich isanon-
           violentcrimeforwhichthereisnojailtimeandforwhichlpaid$5000infine.This
           conviction wasalso yearsago,in 1993.
           M yco-defendantandlwereconvictedwitharson(1995)even thoughmy co-
           defendantwastheonewho pep etrated the arson;Iwastied in dueto aconspiracy to
           arson.Ihaveservedover23yearsinthecriminaljusticesystem forthiscrime.
        Duringtheentiredm ation ofmy incarceration Ihavehad aclean and spotlessrecord.I
havebeen m orethan rehabilitated and poseno dangerto society.Al1my co-defendantsare
currently hom e w ith theirfam ilies and loved-onesafterserving tim e,only because they are U .S.
Citizens,while 1continue to sufferin a crow ded detention centernm idstthe Coronavirus
pandem ic with subparliving conditions,puttingmy health and safety atrisk andkeepingm e
away from my loved-onesatthe old ageof61,with no definiteend tothisordealin site.
       1nm notaflightrisk and desperately wantto returnto my country ofcitizenship,ofmy
ow n volition.How ever,lam currently stuck in a detention centerform onths and cnnnotbe w ith
my fnm ily herein theUnited Statesorin Jordan.M y son,LaytFahed,isaUnited Statescitizen
and heisaprofessionalmechanicwhom akesa good living;heisaresidentofRocky M ountain,
V A .M y fiancéw ho hasknow n m e since the 1980s and used to live w ith m e in R oanoke,V A ,
currently residesin Rocky M ountain,VA aswell,with herfamily nearby.1am closewith her
entirefam ily includingmy ex-mother-in-law,ex-sister-in-law and step-children.M y nephew
livesin N ew Jersey and hashisow n business.Even though any ofthe aforem entioned fam ily
Case 7:97-cr-00024-MFU Document 888 Filed 06/10/20 Page 11 of 12 Pageid#: 3435




willbehappy to hostm e,Iwillmostlikely beresidingwith my son if1nm released,considering
thatmy removalfrom theU S ccmtinuesto bedelayed.
       Ipray foryottrhelp and considerationto promptly rem oveme from theUnited States.
Alternatively,pleaseconsiderreleasing me to my fnm ily in theU S.M y aim isto endthetorture
ofdetention and incarceration thatlhavebeen going through fordecades.
       Tharlk you foryourtim eand consideration.
                                                               Respectfully,
                                                               F      D    W         B H
                                                                      K      .   .
                                                                                      t




                                             2
                                                                           *      't
                                                                         )<o888
                                            Case 7:97-cr-00024-MFU Document  ,.
                                                                                -
                                                                                q ''
                                                                                   .
                                                                                   ., 06/10/20 Page 12 of 12 Pageid#: 3436
                                                                                   Filed
                                                                                                                                  ) ..
                                                                                                                                   .      '
                                                                                     !.:.
                                                                                     . -.
                                                                                        .
                                                                                         .
                                                                                                 ..
                                                                                                     I
                                                                                                          .            t
                                                                                                                          4 j.
                                                                                                                             g..i
                                                                                                                            zv
                                                                                                                             ;vj    e -.-a.
                                                                                                                                  j''
                                                                                                 f' o
                                                                                                              O ''w Y, 7
                                                                                                                       *
                                                                                     Xl :')G 0 ê k/
                                                                                             0 #
                                                                                             .
                                                                                                  om
                                                                                     %& .,' a. p,
                                                                                                .
                                                                                                ,
                                                                                                -:ya j
                                                                                                 'z   o'      .


                                                                                      w-s < K ,. x.; <.
                                                                                      < '-     p     ôe
                                                                                                      .

                                                                                     p        '>-,
                                                                                                                       s
                                                                                                                       p               (à
                                                                                                                                       r
                                                                                                                                       <
                                                                                             1c                        F
                                                                                             *                        +
                                                                                             O



             i.ïj
                .

             c:
            .  11
              ej
             H.
             !.a*
             34
              .:
               J                                                                                                                                 .
            '
            jri
              -
              k1'
                .
            i!
            .
              k*
               1
bl I
i  1
   *r
   :-:
     1
     ,'
      .                                                                                                                                          '
j
;.
1            ..
             4.
             !..:4
             t)
             d'


             v-
                                                                                                 K
                                                                                                 >
             =.
              Vrk                                   <'                                   <..-
             .
             '  .                                   %  (
                                                       L
                                                       j
                                                       .
                                                       )b
                                                     .......<z,..                        +jj
                                                                                           u
             =;
              ::
               k
               -
               ,
               -                              ,
                                              j
                                              k
                                              r
                                              :
                                              );
                                               ,
                                               ;                        ,
                                                                        :;
                                                                        2,
                                                                         $
                                                                         ;
                                                                         7               ,,
                                                                                         --
                                                                                          :
                                                                                          ,
                                                                                          -
                                                                                          r
                                                                                          ,-
                                                                                           .jl
                                                                                             h
                                                                                             r
                                                                                             -
-            ----
'                                                                                            j
                                                                                             ;
                                                                                             ,,,,,
                                                                                                 -   ,,
                                                                                                     -

             =
             v
             .
             w;                               o
                                              c -
                                                ,a e
                                                p  j                                     ;.
                                                                                          ,
             =*             '
                            ,
                                                     -.                          .
                                                                                   j
             . u. j : .. 7 r
             &1
             ,.
               x.ê A
              ..uao ,.k,
                         t s'' r                                                 - < (.
                                                                                 7
             >           rj s. p                                                 ) q
                                                                                   r
                                                                                   p                                                             .
                 z.,                    .
                                              x     w.                           o #' ,
             ,A.j''
             gî
             =                                      y p                          x
                                                                                 1 o
                                                                                 p
                                                                                                                           .
             > I
             .:
                    .                         was                   o
                                                                    -                   qo
             %*p   .                    n           Q               P
                                                                    .                   W
                                                                                        .-                    .                                  %
             %.
             x  ! tqc
             z. . r
                                                    k'
                                                     î .--
                                                         K                       <
                                                                                 6'p e N,y-.1-
                                        .
                                        .           & . ..                       .
                                                                                 - -
             <
             =@'
              ..
                                            Q4      !                   l        yx
                                                                                 .. y                 .xe
             gm1
             x'. . o                                                >---         ct
                                                                                  . (
                                                                                    n
                                                                                    .. unx.
             >=.i,
             w   ...                                p                   o
                                                                        %        n- e
             %5 .   .
                                .                   c*
                                                    <.                           .               a                    w u
                            ,:
                             ,                                      .
                                                                    =.
                                                                    M;
                                                                                                 xa .
                                                                                                 j  jT.o >
                                                                                                     1o Q
                                                                                                         o)       -

                                                                    r                                             o
                                                                                                                  , .m o
                                                                                                                       0)
                                    '
                                                                        J
                                                                        C                                         J œ 6
                                                                                                                      s)
                       '                (
                                        %.
                                         j,
                                                                    >                                             o Io m
                                                                                                                  Y
                       ..                                                                                                      ,
                            .
                                        :                           kjl                                                    .
                                                                                                                           ,
                                                                                                                           .,. -.c.
                                                                                                                                  t.
                                                                                                                                   ,.k,,     .
.
,3q
'                                                                   X
                                                                    -                                                                       ' 'v-ê
    '  '
        . .
        e.:.à
                                                                                                                                            ,.   j.
      . .   ..;..1                                                  '       .'
